Citation Nr: 0626461	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-11 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for death.


REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from August 1965 to August 
1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In June 2005, the appellant and her daughter testified before 
the undersigned Veterans Law Judge at a Board videoconference 
hearing.

This case was previously remanded in August 2005 for further 
development.  As the required development has been 
accomplished, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. At the time of the veteran's death, service connection was 
not effect for any disability. 

2. According to the death certificate, the veteran died on 
September [redacted], 1998 due to cardiopulmonary arrest, due to 
respiratory failure, due to pulmonary fibrosis.

3.  The competent medical evidence shows that pulmonary 
fibrosis was related to service.





CONCLUSION OF LAW

Pulmonary fibrosis was incurred in service and caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp. 2005).  Given the favorable 
outcome as noted below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The appellant claims, in essence, that the veteran was 
exposed to asbestos while serving on board a ship in the U.S. 
Navy and was exposed to Agent Orange while serving in 
Vietnam; she claims that these experiences caused the 
veteran's death.  The veteran's death certificate lists the 
immediate cause of death as cardiopulmonary arrest due to 
respiratory failure, due to pulmonary fibrosis.  The 
veteran's treatment records indicate that he had a diagnosis 
of pulmonary fibrosis.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii).  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for type II diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes).  38 
C.F.R. 
§ 3.309(e) (2005).  A disease that is not listed is not 
entitled to the presumption of service connection due to 
Agent Orange exposure.  See Notice, Fed. Reg. 27, 630-41 (May 
20, 2003).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2005).  However, the phrase "Service in the 
Republic of Vietnam" is not clearly defined for the purposes 
of determining whether or not a veteran had service in 
Vietnam. However, in discussing similar language found in 38 
U.S.C.A. § 101(29)(A), the VA General Counsel held that 
service in a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec. 27-
97).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

To establish entitlement to service connection for an 
asbestos related disease, a claimant must present specific 
evidence of in-service exposure to asbestos, and also of a 
relationship between such exposure and the disability for 
which service connection is claimed. Dyment v. West, 13 Vet. 
App. 141, 145 (1999); VAOPGCPREC 4-2000.  VA must analyze the 
veteran's claim of entitlement to service connection for an 
asbestos-related disease under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  These 
criteria include a nonexclusive listing of asbestos related 
diseases/abnormalities, including asbestosis; recognition 
that the latency period for asbestos-related diseases varies 
from 10 to 45 or more years between first exposure and 
development of disease; and recognition that an asbestos-
related disease can develop from brief exposure to asbestos.  
M21-1, Part VI, par. 7.21(a)(1), (a)(2), (b)(2), p. 7-IV-3 
(January 31, 1997).  The United States Court of Appeals for 
Veteran Claims (CAVC) has held that although a lay person is 
not competent to testify as to the cause of disease, an 
appellant is competent to testify as to the facts of asbestos 
exposure.  McGinty at 432.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2005).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records do not show a finding, complaint, or 
diagnosis of pulmonary fibrosis in service.
 
Service personnel records show that the veteran served aboard 
the USS Lynde McCormick from March 1966 to August 1966, and 
aboard the USS Arnold J. Isbell from August 1966.  The RO 
requested but did not receive information from the Department 
of Navy concerning any possible asbestos exposure.

The ship's logs indicate that the USS Lynde McCormick in 
April 1966 was shelling Vietcong bunkers and gun emplacements 
in the Mekong Delta.

At the June 2005 Board hearing, the appellant testified that 
she was told by the veteran's friend that he was on a 
riverboat in Vietnam. The appellant's daughter testified that 
her father spoke about being on a riverboat in Vietnam at her 
sister's school.
The veteran's certificate of death certificate lists the 
immediate cause of death as cardiopulmonary arrest, due to 
respiratory failure, due to pulmonary fibrosis.  At the time 
of the veteran's death, he was not service connected for any 
conditions.

A February 1999 letter from the veteran's private physician, 
Dr. B.T., states that the veteran's cause of death was 
idiopathic pulmonary fibrosis and associated respiratory 
failure.  The physician noted that the veteran served in 
Vietnam and was likely to have been exposed to Agent Orange 
and other toxic materials; he also stated that the veteran 
served aboard a naval vessel where he may have been exposed 
to asbestos.  The physician stated that these toxins have 
been associated with a variety of illnesses and their role in 
the veteran's illness cannot be excluded.

In a December 1998 letter, the veteran's private physician, 
Dr. S.C., stated that the veteran had a diagnosis of usual 
interstitial pneumonitis with progressive pulmonary fibrosis 
and respiratory failure.  The physician stated that since the 
veteran served in Vietnam, he definitely had exposure to 
Agent Orange and other toxic materials.  

In an August 2002 letter from Dr. S.C., the physician stated 
that progressive pulmonary fibrosis and respiratory failure 
may be associated with Hodgkin's disease and the treatment 
thereof.  

A VA examiner in March 2006 opined that it is at least as 
likely as not that in-service exposure to herbicide or 
asbestos probably contributed to the development of pulmonary 
fibrosis which resulted in respiratory failure and death.

A review of the evidence shows that service connection for 
cause of death is warranted.  First, there is evidence that 
the veteran was exposed to Agent Orange.  Though the VA 
General Counsel has specially held that service in a deep-
water naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam, in contrast, here there is credible evidence that 
the veteran served on a vessel in the inland waterways of 
Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec. 27-97), see also 
66 Fed. Reg. 23166 (May 8, 2001).  Personnel records show 
that the veteran served aboard the USS Lynde McCormick which 
was stationed in the Mekong Delta in April 1966.  The Mekong 
Delta is considered an inland waterway of Vietnam.  Moreover, 
the appellant and her daughter credible testified that the 
veteran stated that he was on riverboats while serving in 
Vietnam.  The combination of the ship logs showing a stop in 
the Mekong Delta, and the appellant and her daughter's 
credible testimony is sufficient evidence to demonstrate that 
the veteran was aboard a vessel in an inland waterway in 
Vietnam and therefore, presumed exposed to Agent Orange.  

Next, the appellant asserts that the veteran's death causing 
condition, pulmonary fibrosis, was caused by Agent Orange 
exposure.  The veteran's death certificate and several 
letters from the veteran's physicians verify that pulmonary 
fibrosis was amongst his death causing conditions.  The Board 
notes that pulmonary fibrosis is not on the list of 
presumptive conditions related to herbicide exposure.  
However, a claimant is not precluded from establishing 
service connection with proof of direct causation due to 
Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Additionally, the veteran also served as a mechanic aboard a 
naval vessel, the USS Arnold J. Isbell.  Evidence of record 
shows that after service the veteran served as sales 
representative for a furniture company.  There is no 
indication he worked in an occupation or area in which he was 
exposed to asbestos.

Nevertheless, the March 2006 VA examiner stated that it is at 
least as likely as not that the in-service exposure to 
herbicide and asbestos contributed to the development of 
pulmonary fibrosis which resulted in respiratory failure and 
death.  Therefore, as there is evidence of in-service 
exposure to Agent Orange, a medical opinion relating that 
condition to Agent Orange exposure, and resolving doubt in 
favor of the veteran, service connection for the cause of the 
veteran's death is granted.  38 C.F.R. § 3.102 (2005), 
Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Service connection for cause of death is warranted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


